Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 1 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 2 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 3 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 4 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 5 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 6 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 7 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 8 of 9
Case 17-23298   Doc 21   Filed 12/20/18 Entered 12/20/18 11:04:01   Desc Main
                           Document     Page 9 of 9
